Citation Nr: 0011013	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from February 1966 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Columbia 
Regional Office (RO) April 1998 rating decision which denied 
service connection for PTSD.

In August 1999, additional evidence not previously considered 
by the RO, consisting of VA medical records from June to 
August 1999, was received.  Initial consideration of this 
evidence by the Board has not been waived by or on behalf of 
the veteran pursuant to 38 C.F.R. § 20.1304(c) (1999); 
however, in view of a favorable resolution of the veteran's 
claim, as discussed below, the Board finds that he is not 
prejudiced by initial consideration of this additional 
evidence on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The veteran served in Vietnam from February 1968 to 
January 1969, including aboard the USS Jennings County from 
March 1968 to January 1969 (which is shown to have engaged in 
various combat support missions), was entitled to receive 
hostile fire pay for service in February 1968, and was 
awarded the Presidential Unit Citation Ribbon for service 
from October to December 1968.

2.  There is a current diagnosis of PTSD, supported by 
credible evidence of nexus to active wartime service.





CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, his current PTSD 
was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims has indicated that a 
veteran seeking service connection for PTSD must satisfy the 
initial burden of submitting a well grounded claim by 
furnishing (1) medical evidence of a current diagnosis of 
PTSD, (2) medical or lay evidence of an in-service stressor, 
and (3) medical evidence of a nexus between service and the 
current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical finding indicative of PTSD.  He served in 
Vietnam from February 1968 to January 1969 and was entitled 
to hostile fire pay for service in February 1968; he was 
stationed aboard the USS Jennings County (LST-846) from March 
1968 to January 1969 which is shown to have performed various 
combat support missions; he was awarded the Presidential Unit 
Citation Ribbon for service from October to December 1968.

VA and private medical records from July 1974 to February 
1994, including May 1991 VA Agent Orange medical examination 
report, document treatment associated with various symptoms 
and illnesses but do not show any report or clinical findings 
referable to PTSD.

In March 1997, the veteran provided the RO with information 
concerning the nature and circumstances of his in-service 
stressors.  He indicated that he was assigned to temporary 
duty guarding a CIA station in Saigon shortly after arriving 
in Vietnam in February 1968 (prior to having been stationed 
aboard the USS Jennings County in March of that year); while 
assigned to the CIA "detail," the office was reportedly 
attacked by the enemy while he was on guard duty; reportedly, 
he also escorted some CIA officials to prisoner of war camps 
where he observed the torture and killing of many 
individuals.  While aboard the USS Jennings County, he was 
under constant stress and fear of death, as the area of the 
vessel's operations was, most of the time, in a combat zone; 
reportedly, the USS Jennings County was converted to a river 
patrol boat and was often engaged in direct combat with the 
enemy. 

In March 1997, the veteran submitted to the RO a copy of an 
internet article of sorts entitled, CIA and Operation Phoenix 
in Vietnam, describing the nature of some activities in which 
the CIA appears to have been involved in Vietnam.

On VA psychiatric examination in April 1997, the veteran 
described numerous PTSD-related symptoms including 
depression, flashbacks, and nightmares about his service.  
While in Vietnam, he reportedly visited prisoner of war camps 
where he observed the torture of enemy prisoners.  On 
examination, PTSD was diagnosed.

In a June 1997 letter, a friend of the veteran indicated that 
they were both assigned to various duties at a CIA 
stationhouse in Vietnam from February to March 1968, prior to 
being stationed aboard the USS Jennings County.  While they 
were assigned to the CIA "detail," they reportedly 
exchanged fire with the enemy, and witnessed the torture and 
killing of many enemy prisoners by Vietnamese Rangers.

An April 1998 report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) reveals that the U.S. 
embassy and other installations in and around Saigon were 
attacked and damaged by the enemy in February 1968, resulting 
in personnel casualties, but does not verify the veteran's 
claimed service with the CIA.  

A September 1998 letter from a VA psychologist indicates that 
the veteran completed PTSD treatment at a VA facility and 
continued to undergo outpatient psychotherapy due to PTSD.  
He indicated that the veteran's PTSD was related to combat-
related experiences in Vietnam.  

In November 1998, the veteran submitted to the RO photocopies 
of records (including deck logs from USS Jennings County) 
documenting, in pertinent part, the activities and areas of 
operation of the USS Jennings County from 1968 to 1969.  Such 
records show that the vessel was involved in various combat 
support operations including exchanging fire with the enemy 
and assisting with the transport of casualties of combat; the 
crew of the vessel was awarded the Presidential Unit Citation 
for service between October and December 1968.  

VA medical records from June 1996 to January 1999 document 
psychiatric treatment due to symptoms including nightmares, 
difficulty sleeping, depression, lack of energy, auditory and 
visual hallucinations, and suicidal and homicidal ideations, 
include a clear diagnosis of PTSD, and relate its onset to 
the veteran's Vietnam service (where he reportedly served 
with mobile river forces in combat situations and witnessed 
the torture and killing of people including prisoners).  

In an undated letter received by the RO in March 1999, the 
veteran's spouse indicated that he experienced numerous work- 
and social life-related problems due to mental health 
impairments which he exhibited for many years.

In March 1999, the veteran submitted to the RO photocopies of 
photographs depicting U.S. vessels in April 1968, including 
while firing their guns.

At a March 1999 RO hearing, the veteran testified that, 
shortly after arrival in Vietnam in February 1968 (but before 
being stationed on the USS Jennings County in March 1968), he 
and another serviceman were assigned to various duties at the 
CIA headquarters in Saigon.  During that time, he reportedly 
exchanged fire with the enemy while on guard duty and visited 
some prisoner of war camps where he witnessed the torture and 
death of many individuals (describing in detail some of the 
specific incidents that he was able to recall).  While aboard 
the USS Jennings County, he described exposure to stressful 
situations including when the vessel was fired on by the 
enemy, having seen several dead and severely wounded 
servicemen, and having engaged in combat with the enemy while 
providing support to troops fighting on land.  He testified 
that he was very distressed by his Vietnam experiences and 
had frequent nightmares.

VA medical records from June to August 1999 document 
treatment for the veteran's PTSD.  During treatment, he 
indicated that his Vietnam service included assignment to CIA 
headquarters in February 1968 and service aboard the USS 
Jennings County; his service reportedly included significant 
exposure to combat, both while at CIA headquarters and aboard 
the USS Jennings County.  

Based on the entire available evidence of record, as 
discussed above, the Board believes that the evidence 
supports service connection for PTSD.  Although the veteran's 
service records do not unequivocally document actual combat 
participation and do not show that he was ever in fact 
assigned to any CIA duty in Vietnam, the records 
unambiguously show that he served in Vietnam from February 
1968 to January 1969, that he was entitled to receive hostile 
fire pay for service in February 1968, that he served aboard 
the USS Jennings County from March 1968 to January 1969 
(which is shown to have engaged in numerous combat support 
missions), and that he was awarded the Presidential Unit 
Citation Ribbon for service between October and December 
1968.  His contention regarding combat exposure is further 
supported by the June 1997 letter from a friend with whom he 
served in Vietnam.  Absent clear evidence to the contrary, 
the Board finds this evidence sufficient to show combat 
exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Resolving all doubt in the veteran's favor, the Board finds 
that the evidence of record supports service connection for 
PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990); a clear diagnosis of PTSD has 
been made, the veteran is shown to have likely been exposed 
to combat and to have participated in combat-related missions 
in Vietnam, his reported stressors are combat-related and are 
not inconsistent with the circumstances, conditions, or 
hardships of his service, and a link between PTSD and active 
service is shown by competent evidence.


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


